EXHIBIT 10.2

Schedule 1

EBIT Targets

(in millions)

 

Year

  Annual EBIT Target   Cumulative EBIT Target

2009

  $817.1   N.A.

2010

  $889.2   $1,706.3

2011

  $957.4   $2,663.7

2012 (the “Final Fiscal Year”)

  $1,014.1   $3,677.8

EBIT shall mean for any Fiscal Year, net income increased by (i) net interest
expense and (ii) the provision for income taxes; all determined in accordance
with U.S. generally accepted accounting principles (GAAP) consistently applied
on a consolidated basis. For this purpose EBIT shall:

 

ee) Exclude any extraordinary gains or losses, cumulative effect of a change in
accounting principle, income or loss from disposed or discontinued operations
and any gains or losses on disposed or discontinued operations, all as
determined in accordance with GAAP.

 

ff) Exclude any gain or loss greater than $2 million attributable to asset
dispositions, contract terminations and similar items, provided that losses on
contract terminations and asset dispositions in connection with client contract
terminations shall be limited in any given Fiscal Year to $5 million.

 

gg) Exclude any increase in amortization or depreciation resulting from the
application of purchase accounting to the Transaction, including the current
amortization of existing acquired intangibles.

 

hh) Exclude any gain or loss from the early extinguishment of indebtedness
including any hedging obligations or other derivative instrument.

 

ii) Exclude any impairment charge or similar asset write off required by GAAP.

 

jj) Exclude any non cash compensation expense resulting from the application of
SFAS No. 123R or similar accounting requirements.

 

kk) Exclude any expenses or charges related to any equity offering, acquisition,
disposition, recapitalization, refinancing or similar transaction, including the
Transaction.

 

ll) Exclude any transaction, management, monitoring, consulting, advisory and
related fees and expenses paid or payable to the Sponsor Stockholders.

 

mm) Exclude the effects of changes in foreign currency translation rates from
such rates used in the calculation of the EBIT Targets.

 

nn) Exclude the impact that the 53rd week of operations will have on the
Company’s financial results during Fiscal 2008.

The final EBIT calculation for any Fiscal Year will be subject to review and
approval by the Committee.

The EBIT Targets shall be adjusted for acquisitions as follows:

 

g)

For acquisitions having purchase consideration of less than $20 million each,
there shall be no adjustment until the aggregate consideration for all such
acquisitions exceeds $20 million in any



--------------------------------------------------------------------------------

Fiscal Year and then the EBIT Targets shall be adjusted to the extent the
consideration for all such acquisitions exceeds $20 million. The amount of the
adjustment shall be based on the last twelve months earnings of the acquired
business, provided however, that the last twelve months earnings shall be
adjusted, if necessary, to reflect the sustainable underlying profitability of
the acquired business. If the purchase consideration for all such acquisitions
is less than $20 million in any Fiscal Year, the amount by which $20 million
exceeds such aggregate consideration shall be carried forward to future Fiscal
Years for purposes of making this determination under this sub paragraph a).

 

h) For acquisitions having purchase consideration of more than $20 million each,
the EBIT Targets shall be adjusted based on the pro forma used to approve the
acquisition.

The EBIT Targets will be adjusted for divestitures of a business by the amount
of the last twelve months earnings of the divested business.